United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 98-1623EA
                                _____________

Arkansas ACORN Fair Housing, Inc.,    *
                                      *
                   Appellant,         *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the Eastern
Greystone Development, Ltd. Co.,      * District of Arkansas.
doing business as Greystone, A Golf   *
Community,                            *
                                      *
                   Appellee.          *
                                _____________

                          Submitted: September 24, 1998
                              Filed: November 5, 1998
                               _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

FAGG, Circuit Judge.

       Arkansas ACORN Fair Housing, Inc. (ACORN) filed suit against Greystone
Development, Ltd. Co. (Greystone), contending Greystone’s advertisements violated
the Fair Housing Act (FHA) because the advertisements included neither African-
American models nor an Equal Housing Opportunity logo. See 42 U.S.C. § 3604(c)
(1994). The district court granted Greystone’s motion for summary judgment,
reasoning ACORN lacked standing to bring the lawsuit. ACORN appeals. Reviewing
the district court’s grant of summary judgment de novo, we conclude the record
presents no genuine issue of material fact and Greystone is entitled to judgment as a
matter of law. See Lujan v. National Wildlife Fed’n, 497 U.S. 871, 883-84 (1990).
Thus, we affirm.

        ACORN contends the district court applied the wrong standard in evaluating
ACORN’s standing and committed error in concluding ACORN lacked standing.
Although our analysis differs somewhat, we agree with the result reached by the district
court. The United States Supreme Court has held the sole requirement for an
organization such as ACORN to have standing to sue in its own right under the FHA
is injury in fact. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 372, 378 (1982).
“As long as respondents have alleged distinct and palpable injuries that are ‘fairly
traceable’ to petitioner’s actions, the Art. III requirement of injury in fact is satisfied.”
Id. at 376; see Spann v. Colonial Village, Inc., 899 F.2d 24, 27 (D.C. Cir. 1990). A
fair housing organization satisfies this requirement where it “devote[s] significant
resources to identify and counteract” a defendant’s unlawful practices. Havens, 455
U.S. at 379; see Village of Bellwood v. Dwiveldi, 895 F.2d 1521, 1526 (7th Cir. 1990);
Ragin v. Harry Macklowe Real Estate Co., 6 F.3d 898, 905 (2d Cir. 1993); Hooker v.
Weathers, 990 F.2d 913, 915 (6th Cir. 1993). At the summary judgment stage, “[t]he
party invoking federal jurisdiction bears the burden of establishing” injury in fact by
alleging specific facts that taken as true demonstrate the plaintiff suffered “distinct and
palpable injuries that are ‘fairly traceable’” to the defendant’s actions. Lujan v.
Defenders of Wildlife, 504 U.S. 555, 561 (1992); Havens, 455 U.S. at 376 (quoting
Village of Arlington Heights v. Metropolitan Hous. Dev. Corp., 429 U.S. 252, 261
(1977)).

       In this case, the result reached by the district court comports with the standards
established by the Supreme Court in Havens. In its complaint, ACORN claimed
Greystone’s advertisements injured ACORN’s ability to promote fair housing in
Arkansas and impaired ACORN’s endeavors to help minority home seekers. ACORN
sought damages for staff and volunteer time used in monitoring and investigating

                                            -2-
Greystone and to defray the costs of efforts and programs “thwarted” by Greystone’s
alleged discriminatory conduct. At summary judgment, ACORN offered the affidavit
of one of its employees who stated:

       In the period during which the investigation of [Greystone] took place,
       myself or other staff members spent a minimum of 15 hours per month
       monitoring advertising of housing providers--including advertising
       published by [Greystone]--and identifying violators of fair housing laws.
       During that same period, staff members have spent a minimum of 35
       hours per month counteracting the effects of discriminatory advertising
       practices through education and outreach. . . . Staff time spent monitoring
       and testing persons or entities which violate the fair housing laws uses
       resources which would otherwise be spent on other educational activities.

Although ACORN provides general information concerning the resources spent each
month monitoring advertisements of a broad base of housing providers and working to
counteract the effects of discriminatory advertising, ACORN presents no facts to
quantify the resources, if any, that were expended to counteract the effects of a single,
allegedly discriminatory advertisement. ACORN has not shown, for example, what
resources were used in identifying Greystone in particular as an alleged violator of the
FHA, in monitoring or otherwise investigating Greystone once identified, in
determining the discriminatory effects specifically attributable to Greystone’s
advertisements, or in counteracting those discriminatory effects. While the deflection
of an organization’s monetary and human resources from counseling or educational
programs to legal efforts aimed at combating discrimination, such as monitoring and
investigation, is itself sufficient to constitute an actual injury, see Ragin, 6 F.3d at 905;
Bellwood, 895 F.2d at 1526, the injury must also be traceable to some act of the
defendant, see Havens, 455 U.S. at 376. Absent specific facts establishing distinct and
palpable injuries fairly traceable to Greystone’s advertisements, ACORN cannot satisfy
its burden at the summary judgment stage to establish the injury in fact requirement for
standing under the FHA. See id.; National Wildlife Fed’n, 497 U.S. at 889; cf. Fair
Hous. Council of Suburban Philadelphia v. Montgomery Newspapers, 141 F.3d 71, 76-


                                            -3-
78 (3d Cir. 1998) (discussing specific facts required to establish standing in factually
similar situation).

      The district court correctly ruled that ACORN lacked standing to bring this
lawsuit. Thus, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-